 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 1 of 16 PageID #: 3703



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD


Clinton Eugene Gilley, as Administrator
of the Estate of CARL DAVID GILLEY,
Nicole Leigh Le, as Administrator of the
Estate of CHRISTINE TARA WARDEN GILLEY,
and Clinton Eugene Gilley and Nicole
Leigh Le as Co-Administrators of the
Estates of J.G. and G.G., minor children,

     Plaintiffs,

v.                                      CIVIL ACTION NO. 1:18-00536

C.H. ROBINSON WORLDWIDE, INC.,
J&TS TRANSPORT EXPRESS, INC.,
BERTRAM COPELAND, M&K TRUCKLEASING, LLC,
and RIVER VALLEYCAPITAL INSURANCE, INC.,

     Robinson.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant C.H. Robinson’s

motion to strike plaintiffs’ Rule 26(a)(2) supplemental expert

disclosures.     (ECF No. 202.)    Robinson contends that the revised

expert report of plaintiffs’ expert goes beyond the realm of

supplementation.     As such, Robinson says it is untimely and

prejudicial, and should be disallowed.        Robinson further says

that the untimeliness of the revised report left Robinson unable

to counter the hours of service and driver fatigue opinions in

it by retaining and designating its own experts regarding such

issues.   Robinson also protests that it was unable to seek

summary judgment effectively.
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 2 of 16 PageID #: 3704



        Plaintiffs counter that Robinson’s motion to strike is

procedurally improper.        They also maintain that the revised

report did not stray beyond proper supplementation.

Alternatively, plaintiffs say that the situation does not

warrant striking the revised report because the revision was

substantially justified or harmless.           For the reasons that

follow, the motion is DENIED.          However, the court will reopen

expert discovery to allow Robinson to retain responsive

expert(s) to the opinions in the revised report.

I.      Background

        Plaintiffs timely designated Lew Grill as an expert.            Grill

submitted his expert report on April 3, 2020.             He then submitted

a revised report on November 5, 2020.           On November 19, 2020,

Robinson took Grill’s deposition.           On November 23, 2020,

Robinson filed this motion, asking the court to strike the

November 5 revision. 1

        The revision provides an analysis of telemetric data and an

express opinion that the truck driver involved in the collision

here had not received sufficient rest time prior to the

collision and that, ultimately, driver fatigue was a factor in


1 By this motion, defendants also asked the court to strike the
revised report of plaintiffs’ expert Steven Belyus. Because
plaintiffs have voluntarily withdrawn Mr. Belyus’s revision,
that issue is now moot, and only Mr. Grill’s revision is at
issue.


                                        2
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 3 of 16 PageID #: 3705



the collision.       At his deposition, Grill explained that he had

not provided specific opinions as to hours of service or driver

fatigue in his initial report because he had not received

certain documents that he believed were forthcoming and that he

ordinarily did not complete the necessary analysis without. 2              He

was also concerned that if he did such an analysis without those

documents, he might need to supplement his report when they

finally arrived.       To further complicate matters, he was stuck in

Italy during the relevant timeframe because of COVID-19 issues.

Ultimately, when it became clear that the documents Grill was

awaiting to complete his analysis (in the way he usually

completes it) were not forthcoming after all, he completed the

analysis without them.

        When Robinson filed this motion on November 23, 2020, trial

was set for February 17, 2021.          During briefing, the court

continued trial to July 20, 2021.           More recently, the court

continued trial to September 14, 2021.           Other than reserving the

right to do so in their reply brief, Robinson has not sought

permission to engage an expert to respond to Grill’s driver

fatigue analysis or further depose Grill on his revised report.




2 Plaintiffs requested these documents in discovery in November
2018 but had not received them as of December 2020.


                                        3
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 4 of 16 PageID #: 3706



II.     Discussion

        Exclusion is not appropriate here.         For the court to

exclude the revision and the anticipated testimony that will

flow therefrom, there are three things that the revision must

not be.     First, the revision must not be a proper

supplementation.       Second, the revision must not be substantially

justified.      And third, the revision must not be harmless.           The

first two are close calls.         The third, however, is not a close

call:     The revision is harmless. 3

           1. The Supplementation Issue

        If the revision amounts to proper supplementation, the

analysis stops there because it would be timely.             Rule 26(e)(1)

provides:

        (1) In General. A party who has made a disclosure
        under Rule 26(a)--or who has responded to an
        interrogatory, request for production, or request for
        admission--must supplement or correct its disclosure
        or response:

        (A) in a timely manner if the party learns that in
        some material respect the disclosure or response is
        incomplete or incorrect, and if the additional or
        corrective information has not otherwise been made
        known to the other parties during the discovery
        process or in writing; or

        (B) as ordered by the court.




3 The court rejects plaintiffs’ threshold argument that the
motion is procedurally improper because defendants have styled
it as a motion to strike. Regardless of the motion’s title, it
is a proper motion to exclude under Rule 37.
                                        4
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 5 of 16 PageID #: 3707



Fed. R. Civ. P. 26(e)(1).

     Courts in this circuit have varied views regarding the

scope of proper supplementation under Rule 26(e).           Most appear

to have a conservative view.       For example, one court stated that

“[t]he only appropriate supplementation occurs when the previous

disclosures ‘happen to be defective in some way so that the

disclosure was incorrect or incomplete and, therefore,

misleading.’”    Severn Peanut Co. v. Indus. Fumigant Co., No.

2:11-CV-00014-BO, 2014 WL 198217, at *2 (E.D.N.C. Jan. 15, 2014)

(emphasis in original) (quoting Akeva L.L.C v. Mizuno Corp., 212

F.R.D. 306, 310 (M.D.N.C. 2002)).

     In an example of the competing, more liberal view, another

court allowed a revised report as proper supplementation when

the original report substantially contained the same theories of

liability.    See Kinlaw v. Nwaokocha, No. 3:17-CV-772, 2019 WL

2288445, at *4 (E.D. Va. May 29, 2019).         The original report

there was “not a picture of clarity,” and the expert had sought

to revise his report, in part, to respond to the opposing

party’s attempt to “corner” the expert there by wielding certain

language in the original report against him.          See id. at *4.

The purpose of the revision was “to make clear what the first

report already said and to clarify [the expert’s] deposition

testimony.”   Id. at *4.     The court found that “although the

second report did add more detail to the first report, it is

                                     5
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 6 of 16 PageID #: 3708



certainly not the case that the second report contained new

opinions.”   Id. at *5.

     Among the courts that take a more conservative approach to

supplementation, many draw a bright line at revisions based on

information that was available to the expert at the time of the

original report.    See WPS Inc. v. Am. Honda Motor Co., No. 3:16-

CV-2525-CMC, 2017 WL 4216159, at *4 (D.S.C. Sept. 22, 2017)

(“Rule 26(e) permits supplemental reports only for the narrow

purpose of correcting inaccuracies or adding information that

was not available at the time of the initial report.”);

Moussouris v. Microsoft Corp., 311 F. Supp. 3d 1223, 1239 (W.D.

Wash. 2018) (“Rule 26(e) should only apply when the party

‘correct[s] an inaccuracy’ or ‘fill[s] in a gap based on

information previously unavailable.’” (quoting Luke v. Family

Care and Urgent Med. Clinics, 323 Fed. Appx. 496, 500 (9th Cir.

2009)); Faulkner v. Arista Recs. LLC, 46 F. Supp. 3d 365, 378

(S.D.N.Y. 2014) (“Under Rule 26, an expert’s report that does

not rely on ‘any information that was previously unknown or

unavailable to him,’ should not be considered a supplemental

report.”) (quoting Cedar Petrochemicals, Inc. v. Dongbu Hannong

Chem. Co., 769 F. Supp. 2d 269, 278 (S.D.N.Y. 2011)).           If so,

those courts say, the revision is not a supplement.           See id.

     Not all courts hew to this bright line.          As one district

court noted, “It is not always necessary, then, that the

                                     6
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 7 of 16 PageID #: 3709



supplement be based on information acquired after the initial

report was disclosed; it is enough that a party learn the expert

report was incomplete or incorrect in some material aspect.”

Talbert v. City of Chicago, 236 F.R.D. 415, 421 (N.D. Ill. 2006)

(emphasis in original); see also Kinlaw (finding supplementation

appropriate to clarify original report).

     Some courts draw the line at “gamesmanship,” particularly

when it involves an attempt to defeat summary judgment.            See

Disney Enterprises, Inc. v. Kappos, 923 F. Supp. 2d 788, 795

(E.D. Va. 2013) (“Accordingly, ‘[c]ourts distinguish true

supplementation (e.g., correcting inadvertent errors or

omissions) from gamesmanship, and have therefore repeatedly

rejected attempts to avert summary judgment by supplementing an

expert report with a new and improved expert report.’”) (quoting

Gallagher v. S. Source Packaging, LLC, 568 F.Supp.2d 624, 631

(E.D.N.C. 2008)).

     Even without the charge of gamesmanship, there is

heightened concern when a purported supplement is a response to

a dispositive motion and after the expert has been deposed.              See

Chapco, Inc. v. Woodway USA, Inc., 282 F. Supp. 3d 472, 492 (D.

Conn. 2017) (“[E]xperts are not free to continually bolster,

strength [sic], or improve their reports by endlessly

researching the issue they already opined upon, or to

continually supplement their opinions.        The concern over

                                     7
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 8 of 16 PageID #: 3710



untimely supplementation is particularly strong here, where the

alleged new matters were only disclosed in connection with the

plaintiffs’ dispositive motion, after Dr. Giachetti had been

deposed.”) (citations omitted); In re Asbestos Prod. Liab.

Litig. (No. VI), 289 F.R.D. 424, 425–26 (E.D. Pa. 2013)

(“Further, a supplemental report may be rejected where it is

offered to rebut an argument raised in a summary judgment

motion, or was served merely because a party simply wished to

supplement.”).

     The situation here is unique because although the revision

is based on information that was available to Grill when he

submitted his original report, he testified that he anticipated

receiving new information requested in discovery.           Thus, the

revision is based on a surprising lack of anticipated new

information.   Robinson contends that the proper course of action

for Grill would have been to do the fatigue analysis based on

the limited information he had and provide a disclaimer that he

would supplement if and when he received the anticipated

information.

     In many cases, disallowing supplements based on old

information is likely appropriate.        But the court is unpersuaded

that drawing a bright line to exclude all such supplements is

the best approach.     The court is more inclined to follow Judge

Payne’s approach in Kinlaw and consider whether the first report

                                     8
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 9 of 16 PageID #: 3711



provides fair notice of the theories of liability in the revised

report or, instead, provides a new opinion.

        Even under the “close reading” that is an appropriate part

of this more liberal standard, it seems to be a stretch to say

that Grill’s revision provides no new opinion.             See Kinlaw, at

*4.     True, Grill’s opinion regarding driver inattention in his

original report is not inconsistent with his opinions in his

revised report regarding driver fatigue.            But hours of service

and fatigue opinions are likely too specific and distinct to

relate back to Grill’s opinions regarding driver inattention.

Thus, the court will assume that the revision provides a new

opinion and is therefore not a proper supplement.

           2. Rule 37(c) Analysis

         When a party has failed to make disclosures required under

Rule 26(a), Rule 37(c) 4 provides that “the party is not allowed

to use that information or witness to supply evidence on a

motion, at a hearing, or at a trial . . . .”             Fed. R. Civ. P.




4 As plaintiffs point out, courts in this circuit reasonably
differ as to whether Rule 16 or Rule 37 should apply in a
situation like this. Plaintiffs cite Judge Dillon’s insightful
analysis regarding the boundaries between these two rules. See
Thompson v. United States, No. 7:14-CV-00092, 2015 WL 2412249,
at *10 n.3-6 (W.D. Va. May 21, 2015). Because the difference is
largely academic here, and because defendants have moved for
exclusion under Rule 37, the court will complete its analysis
under Rule 37.


                                        9
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 10 of 16 PageID #: 3712



37(c). 5     But there are two exceptions:        “(1) when the failure to

disclose is ‘substantially justified,’ and (2) when the

nondisclosure is ‘harmless.’”          Southern States Rack & Fixture,

Inc. v. Sherwin–Williams Co., 318 F.3d 592, 596 (4th

Cir.2003)(quoting Fed. R. Civ. P. 37(c)).             “The Advisory

Committee viewed these provisions as ‘coupled’ and designed ‘to

avoid unduly harsh penalties.’”           8B Charles Alan Wright & Arthur

R. Miller, et al., Federal Practice and Procedure § 2289.1 (3d

ed.).

        The burden to show justification or harmlessness under Rule

37(c) lies with the party facing sanctions.             Id. at 596 (citing

Wilson v. Bradlees of New England, Inc., 250 F.3d 10, 21 (1st

Cir. 2001)).       District courts enjoy broad discretion in

evaluating whether one of these exceptions applies to a

particular case.        S. States, 318 F.3d at 597.       Kappos, 923 F.

Supp. 2d at 796.        In making this determination, the following

factors should be considered:

        (1) the surprise to the party against whom the
        evidence would be offered; (2) the ability of the
        party to cure the surprise; (3) the extent to which
        allowing the evidence would disrupt the trial; (4) the
        importance of the evidence; and (5) the nondisclosing
        party’s explanation for its failure to disclose the
        evidence.

5 Rule 37 provides for sanctions alternative to exclusion, but
these “are primarily intended to apply when a party fails to
disclose evidence helpful to an opposing party.” S. States Rack
and Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596
(4th Cir. 2003) (emphasis in original).
                                        10
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 11 of 16 PageID #: 3713




Id.     The first four factors go mainly to the harmlessness

analysis, while the fifth factor goes mainly to the substantial

justification analysis.         See id. 6

        Discovery sanctions serve both to remedy rule violations

and to deter future violations.             Since the 1980s, courts have

justified harsh sanctions in the name of deterrence.                Federal

Practice and Procedure § 2284.          But despite this longstanding

trend, “it seems fitting that courts should make the punishment

fit the crime and should take care not to impose a drastic

sanction that will prevent adjudication of a case on its merits

except on a clear showing that this course is required.”               Id.

        As to justification, Grill explained that the lateness of

the driver fatigue opinion was due to his misunderstanding that

certain documents were forthcoming.             Doing the analysis without

those documents is more burdensome and potentially less precise.

Additionally, he was stuck in Italy during the height of the

COVID-19 pandemic.        As Robinson point out, there was arguably a

better approach:        Complete the analysis without the additional

documents and then supplement when they arrive.              While Grill was

perhaps overly optimistic that he would receive the documents,




6 Although the Southern States factors are a useful guide, the
court need not “tick through” them in deciding a Rule 37(c)
motion. Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir.
2014).
                                        11
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 12 of 16 PageID #: 3714



his course of action does not indicate an attempt at

gamesmanship or a lack of diligence.            Because the court decides

that the late disclosure was harmless, however, the court need

not determine whether it was substantially justified.

        As to harmlessness, “[c]ourts have explained that conduct

is harmless ‘when there is no prejudice to the party entitled to

that disclosure.’” (citing Sender v. Mann, 225 F.R.D. 645, 656

(D. Colo. 2004)).        The evidence at issue here appears to be

important. 7     So, with the remaining Southern States factors in

mind, the basic question becomes whether plaintiffs have met

their burden of showing that the lateness of evidence will not

prejudice Robinson.

        Plaintiffs contend that any prejudice either has been or

can be easily cured.        They say that Robinson has already deposed

Grill regarding his hours of service and driver fatigue opinions




7 It is not entirely clear which way this factor generally cuts.
Compare EQT Gathering, LLC v. Marker, 2015 WL 9165960, at *11
(S.D.W. Va. Dec. 16, 2015) (“The Court therefore also finds that
the importance of the [evidence] is debatable, at best, and
weighs in favor of excluding [it].”), with Bresler v. Wilmington
Tr. Co., 855 F.3d 178, 218 (4th Cir. 2017) (Wynn, J.,
dissenting) (stating that as importance increases, so does
likelihood of prejudice and importance of timely disclosure),
and S. States, 318 F.3d at 598-99 (approving the district
court’s analyzing this factor “from the perspective of both
parties.”).




                                        12
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 13 of 16 PageID #: 3715



and that Robinson can retain an expert to counter those opinions

with the court’s permission.

     Courts are divided as to whether this is a good argument.

Compare Spray-Tek, Inc. v. Robbins Motor Transp., Inc., 426 F.

Supp. 2d 875, 881 (W.D. Wis. 2006) (accepting argument where

there were “approximately three weeks to depose [the expert] and

to ‘solicit expert opinions’” in rebuttal and noting that the

motion was one of “form over substance”), with Breining v. Ocwen

Loan Servicing, LLC, 2018 WL 4382204, at *3 (E.D. Cal. Sept. 13,

2018) (rejecting argument because party making it did not offer

legal support for it), and Rhodes v. Energy Marine LLC, 2016 WL

8199310, at *6 (D. Ariz. Sept. 19, 2016) (“Plaintiff asserts

that her failure to timely disclose was not prejudicial because

‘Robinson are free to request depositions . . . in order to cure

any claimed deficiency.’ It is not Defendant’s responsibility,

however, to depose Plaintiff's experts in order to understand

their opinions.”), and Nw. Pipeline Corp. v. Ross, 2008 WL

1744617, at *9 (W.D. Wash. Apr. 11, 2008) (rejecting the

argument and suggesting that it would render Rule 37(c)(1)

“toothless”).

     Importantly, litigants are expected to take necessary

action to mitigate any surprise that late-disclosed evidence may

cause.   See Bresler v. Wilmington Tr. Co., 855 F.3d 178, 194

(4th Cir. 2017).     In Bresler, the Fourth Circuit noted that

                                     13
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 14 of 16 PageID #: 3716



although the party claiming surprise in that case had received

the evidence it sought to exclude nearly two months before

trial, it did not take the expert’s deposition “or to take any

other steps to mitigate the purported surprise caused by the

plaintiffs’ delayed disclosure.”          Id.   Accordingly, the party

claiming surprise could not claim that the evidence hampered its

“ability to conduct its defense in any material respect.”             Id.

The court held that there was no abuse of discretion in the

trial court’s admitting the evidence.           Id.

     Under Bresler and the Southern States factors, the revision

should not be excluded.      While there may have been some

surprise, there is a clear opportunity to cure it without

disruption of the trial.      Trial is well over two months away.

Moreover, Robinson has not sought to mitigate any surprise by

moving to reopen expert discovery.          Robinson says that doing so

would have amounted to a waiver of its untimeliness objection in

this motion.    (ECF No. 222, at 10 n.4 (“In essence, Plaintiffs

seek to force Robinson to waive its objection by seeking an

amendment to the scheduling order.”).)           While the problem is of

plaintiffs’ making, Robinson is nevertheless expected to take

reasonable steps toward a solution.          Robinson could have moved




                                     14
    Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 15 of 16 PageID #: 3717



to reopen expert discovery while explicitly preserving its

untimeliness objection. 8

        The court reopens expert discovery as follows to allow

Robinson to retain responsive expert(s):

           1. Robinson may designate expert(s) responsive to Grill’s

              hours of service and fatigue opinions by July 15,

              2021. 9

           2. Robinson’s expert(s) must submit their expert reports

              to plaintiffs by August 2, 2021.         The parties must

              work together to set depositions of the expert(s) as

              soon as practicable thereafter.

           3. To the extent there are additional scheduling

              concerns, the parties should submit a brief motion

              with a proposed order modifying additional dates as

              necessary.

III. Conclusion

        In summary, the court has fully considered the parties’

written submissions and arguments and finds that the late




8 The court acknowledges but finds insufficient the claimed
prejudice that the late disclosure interfered with defendants’
ability to seek summary judgment. Moreover, the defendants also
could have sought an amendment to the scheduling order allowing
them to file a renewed motion for summary judgment.

9 Alternatively, defendants’ current experts may file revisions
to their reports to include opinions responsive to Grill’s
revised report.
                                        15
 Case 1:18-cv-00536 Document 257 Filed 07/02/21 Page 16 of 16 PageID #: 3718



disclosure of Grill’s revised report was harmless because any

real prejudice will be cured by allowing Robinson to retain

expert(s) responsive to the opinions to which they object.

Accordingly, and for the reasons expressed above, Robinson’s

motion to strike (ECF No. 202) is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 2nd day of July, 2021.


                                          ENTER:


                                          David A. Faber
                                          Senior United States District Judge




                                     16
